Citation Nr: 1423445	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-22 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder, to include status post lumbar spinal fusion, and if so, whether service connection is warranted.

2.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a cervical spine disorder, to include status post laminectomy, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a stomach disorder, claimed as an intestine/gut condition.  

4.  Entitlement to service connection for an unspecified virus, claimed as malaria and/or hepatitis.  

5.  Entitlement to service connection for an unspecified disorder, claimed as dizziness and visual disturbances.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran's March 2010 VA Form 9 included a request for a hearing.  However, in May 2013, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2013).

The case was brought before the Board in June 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives on the issues of service connection for lumbar and cervical spine disorders, and a dizziness disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issues of entitlement to service connection for stomach and viral disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for lumbar and cervical spine disorders were denied in a May 1991 rating decision; the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since May 1991 is new and material and raises a reasonable possibility of substantiating the claims of entitlement to service connection.

3.  A lumbar spine disorder was not incurred in, or aggravated by, active duty service.

4.  A cervical spine disorder was not incurred in, or aggravated by, active duty service.

5.  A disorder manifested by dizziness and visual disturbances was not incurred in, or aggravated by, active duty service.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1991 rating decision that denied service connection for lumbar and cervical spine disorders, which was the last final denial with respect to these issues, is new and material; the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for entitlement to service connection for disorder manifested by dizziness and visual disturbances have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

The Veteran sought service connection for lumbar and cervical spine disorders which were denied in a May 1991 rating decision.  The Veteran did not complete an appeal for this decision and it is final.  

Upon review, the Board finds that evidence received since the May 1991 final decision, to include VA treatment records, is new and material.  The claims are reopened.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Analysis

The Veteran contends that his lumbar spine and cervical spine disorders began during his active service, at which time he was involved in a fire mission during heavy rain and his boots had sunk into the mud so that he had to twist his body to get out.  He stated during that incident, he felt a pain in his back that went to his right leg and into his neck.  The Veteran also contends that his unspecified disability, claimed as dizziness and visual disturbances, is due to his active service.  He reported that he had dizziness and visual disturbances in which his eyes got "lightning flashes" and blurred vision.  

Service treatment reports are absent of any complaints or findings in relation to a back, neck or spine disability or injury or symptoms of dizziness and/or visual disturbances.  A May 1965 entrance examination revealed normal findings of the spine, neck, head and eyes upon clinical evaluation and the Veteran reported no back problems, dizziness or eye problems in the May 1965 Report of Medical History.  Likewise, a September 1967 separation examination revealed normal findings of the neck, spine, head and eyes upon clinical evaluation.  In the September 1967 Report of Medical History, the Veteran specified having no history of recurrent back pain, did not otherwise report any back or neck problems, history of back injuries, dizziness or eye problems and stated in his own words that his present health was "good."  

VA outpatient treatment reports from September 1975 to December 1979 and private medical records from November 1979 reflect no treatment or complaints related to the lumbar or cervical spine.  

Private medical records from December 1979 reflect that the Veteran was admitted to a hospital for a one year history of recurring episodes of neck and right arm pain and was diagnosed with cervical degenerative arthritis at C6-7 on the right which was operated on and improved.  December 1979 cervical x-ray and myelogram revealed findings consistent with degenerative disc disease and spondylosis at C6-7.  The Veteran underwent a cervical laminectomy at C6-7 in December 1979.  

VA outpatient treatment reports from September 1975 to December 1979 reflect that in September 1975, the Veteran was treated for an episodic transient loss of consciousness, a history of malaria was noted and he was diagnosed with a seizure disorder.  In October 1975, the Veteran reported a 2 year history of having episodes wherein he would see yellow and became confused and numb on the right side.  He reported a history of seizures and malaria at that time and was diagnosed with a questionable seizure disorder.  The Veteran was also treated in October 1975 for complaints of having "episodes for the past two years" and reported that at the time of his first seizure, a physician had told him he had a blood clot.  He underwent a neurology consultation in October 1975, wherein he reported having spells where his vision in the right eye changed from yellow to dark grey with flashing lights and he was unable to see in the right eye.  He described that when he looked at something in front of the right eye, this caused him not to see the right half of the object unless he moved his head, which the VA physician found was impossible on an organic basis.  The Veteran reported that his first spell occurred "a couple of years ago" with symptoms of numbness in the right arm.  He also stated that he had only three to four episodes in the past two years and admitted to having some light headedness, which he called dizziness.  Following a neurologic examination, no significant organic brain syndrome was found and the VA physician found that the Veteran's history of spells was not compatible to an organic seizure.  The VA physician also noted that he was a bad historian and his wife was a poorer historian than he was.  

A November 1975 consultation report revealed that a final impression of the Veteran's disability revealed no organic peripheral or central nervous system disease was found and psychogenic attacks were assessed.  A VA problem list noted the Veteran had episodic transient loss of consciousness, recorded in November 1975 with an onset of two and a half years earlier.  

Private medical records from April 1986 to October 2008 reflect that the Veteran sustained injuries to the back in April 1986 and September 1987 and was subsequently treated for and variously diagnosed with lumbar spine disabilities.  In April 1986, the Veteran reported having a sharp pain in the right lower back after picking up a bucket of water, for which he was diagnosed with mild low back strain.  Thereafter, private treatment records reflect that he sustained a work injury to the back in September 1987 and underwent surgery on the lumbar spine in December 1987.  An October 1987 private x-ray of the lumbar spine revealed mild degenerative changes and findings of a mild wedging of the lower thoracic vertebral bodies, which was noted to have been unchanged from a comparison to an earlier examination dated in 1982.  The impression noted the findings were unchanged from 1982 with non-specific degenerative changes.  A December 1987 operative report reflects that the Veteran underwent a two level spinal fusion with an autogenous right iliac crest bone graft and was pre and post operatively diagnosed with severe degenerative disc disease at L4-5 and early degenerative disc disease at L5-S1.  A February 1989 private treatment record noted that the Veteran's lumbar spine injury began in 1987 after he was injured at work.  In his October 1989 claim for service connection the Veteran reported his lumbar spine disorder began in 1987.  He reported that his neck disorder required surgery in 1972 and that his dizzy spells began in 1974.  Private medical records from April 1986 to October 2008 reflect no treatment or complaints related to dizziness or visual disturbances.

January 1988 and June 1990 private treatment reports reflect a reported history of cervical laminectomy at C6-C7 on the right in 1979.  He was subsequently treated for and diagnosed with: cervical spine degenerative disc disease, also noted with right radiculopathy; cervical spine degenerative joint disease; C6-7 disc bulge; chronic neck and right arm pain with intermittent paresthesias; neck pain; arthritis and degenerative disc disease status post surgery on neck; degenerative disease in the neck; neck pain and radicular pain; cervical arthritis; bilateral C-6 radiculopathy; bilateral foraminal spurring at C4-5; mild narrowing of spinal canal at C4-5 and C5-6; significant bilateral foraminal stenosis at C5-6 and C6-7; and right foraminal stenosis at C7-T1; status post anterior C3-4 and C5-7 decompression, stabilization and fusion; and cervical spondylosis at multiple levels.  The Veteran underwent surgery to the cervical spine in October 2002, consisting of C3-4, C5-6 and C6-7 partial vertebrectomies, bilateral foraminotomies, interior fusion with Harms cases and right iliac crest bone graft, C3-4 and C5-7 stabilization with interior "DOC" cervical fixation system.  

Subsequent private medical records reflect that the Veteran was variously treated for and diagnosed with:  back pain; low back pain; severe degenerative disc disease at L4-5 and early degenerative disc disease at L5-S1; mild degenerative disc disease; lumbar spondylosis; lumbar spine degenerative disc disease; lumbar spine degenerative joint disease; lumbar/low back strain; osteoarthritis of the spine; arthritis and degenerative disc disease; status post surgery on back; status post L1-4 fusion with previous L4-S fusion for lumbar discogenic pain; advanced degenerative changes in thoracolumbar spine with spinal stabilization hardware present from L1-L4; and status post laminectomy of lumbar spine with right radiculopathy.  Private treatment reports in April 1989, June 1989, and July 1989 also reflect that the Veteran had reported the onset of his low back disability began in 1987.  See also December 1989 statement.

A January 1991 Social Security Administration (SSA) administrative decision reflects that the Veteran was awarded disability benefits for impairments of the lumbar spine, including degenerative disc disease and chronic severe back pain secondary to both a laminectomy and increased stress resulting from a spinal fusion at L4-5.  

In an August 1992 VA general medical examination, performed in conjunction with the Veteran's claim for non-service connected pension benefits, the Veteran reported a history of injuring his low back at the Radford Arsenal in early 1987 and that he underwent a fusion at the lower lumbar levels L4-S1.  He was diagnosed with a history of herniated nucleus pulposus (HNP) of the lumbosacral spine, apparently status post fusion at L4-S1.  The examiner noted a decreased range of motion of the lumbosacral spine, although he could not find other residuals.  He also noted there was no sensory loss or motor loss.  The examiner then noted moderate degenerative disc space narrowing at L4-L5 level.  

The Veteran also reported that he could not recall a specific injury to his neck; however in 1979 while he was working at Pulaski furniture, he began having burning pains in his neck and also pain and weakness in the right arm.  At that time, he reported he was found to have a herniated disc in the cervical region and had a laminectomy at the C6, C7 level.  The Veteran indicated he still had problems in the neck area daily.  The Veteran was diagnosed with an apparent history of cervical HNP, status post laminectomy "STAT" at C6-7 level.  The examiner noted some modest decrease in the range of motion of the cervical spine, otherwise there were no findings.  He also noted some moderate degenerative thinning of the C6-7 disc space level by x-ray.  

Also at this examination the Veteran reported no history or diagnoses of a disability manifested by dizziness or visual disturbances were noted.  A physical examination at that time revealed a normal examination of the head and eyes.  
VA outpatient treatment records from April 1998 to February 2006 reflect that, in December 2002, the Veteran complained of pain in the back and neck, reportedly for the past 12 years, at which time he was diagnosed with degenerative joint disease.  He was subsequently treated for and diagnosed with:  cervicalgia; chronic neck pain; exacerbation of cervical spine pain status post cervical fusion; status post failed cervical spine surgery; and cervical pain status post anterior and posterior cervical fusion.  

The Veteran complained of blurred vision and spots in front of the eyes, characterized as "lightning streaks," in December 2002.  In a subsequent December 2002 VA outpatient treatment report, the Veteran complained of having visual problems and it was noted he needed his glasses changed.  A September 2005 VA outpatient treatment report reflects the Veteran complained of having dizziness and confusion.  

Private treatment reports reflect that the Veteran underwent a lumbar spine surgery in July 2003 consisting of exploration of the L4 sacrum fusion, L1-L4 decompression, stabilization and fusion with left iliac bone graft.  

Subsequent VA outpatient treatment reports through February 2006 reflect that the Veteran was treated for and diagnosed with: low back pain; chronic back pain; chronic lumbar spine pain; status post lumbar fusion; degenerative joint disease; status post failed low back surgery; radiculopathy over the right L5 distribution; and lumbar spine facet hypertrophy at varying levels per a September 2005 magnetic resonance imaging (MRI) report.  In December 2003, the Veteran reported a history of lumbar spine surgeries in 1987 and in July 2003.  

In an August 2008 statement Veteran reported that he was treated at the VA in the early 1970s, at which time he had been having "lighting flashes" and bad vision.  

At the Veteran's most recent VA examination in September 2013 he denied being treated for a spine or neck disorder or dizziness while in service.  He noted that post service he had a knot on the base of his skull in 1970 and a pinched nerve in his neck in 1978.  He reported that post service he worked in a furniture factory and then Radford Arsenal and injured his back in 1987 while lifting a powder drum.  He also reported multiple years of treatment for his neck and back by physical therapy, injections, surgery, and oral pain medication.  He reported that his dizziness began after he separated from service and he had a sense that things "looked yellow."  This would happen fairly regularly, although he was not treated for it.  When the vision spells occurred he reported that his vision was about half what it normally was.  

The examiner did not relate either spine disorder to service.  His rationale was that the records revealed no treatment in service for back or neck disorders, which was consistent with the Veteran's reports.  He opined the Veteran's lumbar spine disorder began when he injured his back lifting a powder drum.  The cervical spine disorder began in 1979.  

The examiner also did not relate the Veteran's dizziness disorder to service.  His rationale was that the Veteran was not treated for dizziness or visual problems symptoms in service.  He also noted the Veteran's post service complaints of dizziness were situationally related to other potential conditions, e.g. questionable seizure disorder.  There was no diagnosis of a chronic condition which produced dizziness and was related to service.  

A preponderance of the competent probative evidence weighs against the Veteran's assertion that his claimed disorders are related to service.  The evidence of record includes the Veteran's statements asserting that he injured his back and neck in service and began having vision problems, which continued on after he separated.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Buczynski, supra.
The Board finds credible the Veteran's report that he experiences lumbar and cervical spine pain and has vision spells where he cannot see and feels dizzy.  

As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the Veteran's contentions that his claimed disorders are related to service.  There are no complaints in service of lumbar or cervical spine pain, or dizziness.  The Veteran was also not diagnosed with any of these disorders.  The Veteran himself denied arthritis or joint pain or dizziness on medical examinations in service.  

Finally, no medical examiner has linked the claimed conditions to service.  To the contrary, the September 2013 VA examiner specifically opined that the Veteran's lumbar and cervical spine disorder began after separation from service, which was consistent with the Veteran's statements.  He also found no evidence of a chronic condition that was related to service which would cause dizziness.  Unfortunately, this evidence weighs against the Veteran's contentions that his claimed disorders are related to service.

Here, the Board finds that the reported lay history of lumbar and cervical spine pain, and dizziness in service and continued symptomatology post service, while competent, is nonetheless not credible.  See e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Emphasis is placed on the medical evidence of record in service failing to diagnose these disorders, the multiple treatment records and statements post service revealing the Veteran's statements that his spine injuries occurred after separation from service, and the September 2013 VA examiner's opinion. 

With regard to the presumption of arthritis, there is no evidence the Veteran had arthritis in his lumbar or cervical spine within one year of service.  Accordingly, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence having been received, the claims of entitlement to service connection for lumbar and cervical spine disorders are reopened; to this extent only, the appeals are granted.

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a disorder characterized by dizziness and visual disturbances is denied.


REMAND

In April 1967, the Veteran was treated for chills, fever, nausea, anorexia, and stomach pain for three days and was provided a differential diagnosis of malaria and hepatitis.  Private medical records from April 1986 to October 2008 reflect that hepatitis A Ab positive antibodies were first noted in a December 2001 private laboratory report, indicating acute or past infection of hepatitis A.  A history of hepatitis was initially noted in a January 2002 private medical report.  Subsequent private medical records continued to reflect a history of hepatitis through October 2008, a diagnosis of a history of hepatitis from September 2002 to March 2003 and a diagnosis of hepatitis from April 2003 to May 2004.   

The September 2013 VA examiner noted no in service or post service care for malaria, hepatitis, or other viral born condition.  The examiner opined it was speculative to state that the Veteran had been treated for malaria in service.  He further opined it was speculative to state that positive hepatitis A antibodies were related to the service.  The September 2013 examiner did not discuss the April 1967 differential diagnosis of malaria and hepatitis.  He also did not discuss why it would be speculative to relate positive hepatitis A antibody findings to service.  The claim should be remanded for a new opinion.

The issue of entitlement to service connection for a stomach disorder is inextricably intertwined with the issue of entitlement to service connection for a viral disorder and accordingly, is remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that an appropriate examiner offer an opinion regarding the Veteran's claimed viral and stomach disorders.  The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this remand must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should offer the following opinions:

a) Does the Veteran have a viral disorder, or residuals of, that are related to service?
	If so, does the Veteran have a stomach disorder that is related to this viral disorder? AND

	Does the Veteran have a stomach disorder that was aggravated by this viral disorder?

The examiner should consider the following:

(a).  The service treatment records demonstrating a differential diagnosis of malaria and hepatitis and a final diagnosis of a fever of undetermined origin.  

(b).  The Veteran's lay statements and history regarding any claimed symptoms of the alleged virus and the lay statement of his wife regarding his reports of malaria and hepatitis in service.  (Note: the Veteran is competent to attest to any symptomatology in service and since that time and his wife is competent to attest to any lay-observable symptoms and is competent to attest that the Veteran had reported symptoms or treatment; however credibility is a separate determination).  

(c).  The post service medical evidence demonstrating initial notation of hepatitis A antibodies noted in a December 2001 private lab report and the subsequent private medical records demonstrating a history of hepatitis through October 2008, a diagnosis of a history of hepatitis from September 2002 to March 2003 and a diagnosis of hepatitis from April 2003 to May 2004.  

(d).  The post service medical evidence demonstrating initial treatment for tenderness in the abdomen in August 1989, which was diagnosed as abdominal spasm and treatment for a muscle pull in the abdomen in January 1990 as well as initial treatment for complaints of weight loss and abdomen pain in March 1996, diagnosed as weight loss.  

(e).  The post service medical evidence demonstrating various diagnoses of gastrointestinal disabilities following the March 1996 treatment for weight loss, including:  esophagitis with some stricture; rule out esophagitis or stricture; mild antral erosion; mild duodenitis; GE reflux; reflux; peptic ulcer disease; colitis; rule out ulcerative colitis; mild induration of cecum and terminal ileum; descending colon polyp; gastritis reflux; questionable colitis; IBS; persistent diarrhea; acid peptic disease, GERD; dysphagia; hiatal hernia; and peptic hypersecretion.  

The examiner should provide a complete rationale for any opinion provided.  If an opinion cannot be expressed without resorting to mere speculation, the examiner must discuss why such is the case.  He/she therefore, as an example, must indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of this disability or because of some other reason (e.g., there are several possible etiologies with none more prevalent than another).  So, in other words, merely saying he/she cannot comment will not suffice.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

If further examination of the Veteran is needed, he should be scheduled for an examination.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).

2.  Ensure the opinions are responsive to this determinative issue of causation or provide sufficient explanation as to why it cannot be.  If it is not, take any needed corrective action. 

3. After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


